The appellant was convicted in the district court of Guadalupe county for the offense of murder and his punishment assessed at confinement in the penitentiary for a term of seven years.
The record is before us without brief or bills of exception. There is nothing presented for our review except the question as to the sufficiency of the evidence to support the verdict.
We have carefully considered the testimony as found in the Statements of Facts and conclude that the evidence is amply sufficient; in fact it is our judgment that the evidence would have warranted a much severer penalty than the jury saw fit to assess in the case.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.